Citation Nr: 0631920	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  96-13 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myomatous uterus, 
status post total vaginal hysterectomy, secondary to the 
veteran's service-connected stress urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1992 to 
December 1994 and a prior period of approximately 3 years 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have myomatous uterus, status post 
total vaginal hysterectomy, related to her active service; 
nor is it related to her service-connected stress urinary 
incontinence.


CONCLUSION OF LAW

Myomatous uterus, status post total vaginal hysterectomy, 
was not incurred in or aggravated by the veteran's military 
service and is not proximately due to or the result of her 
service-connected stress urinary incontinence.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

				    I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Additionally, secondary service connection may be granted 
for a disability which is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  Where proximate causation 
of the underlying non service-connected disability is not 
shown, secondary service connection may still be established 
for disability resulting from aggravation of a non service-
connected disability by a service-connected disability or 
disabilities.  See Allen, supra.

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim 
or, (2) whether the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The service medical records include a November 1994 report 
which stated that the uterus was irregular and enlarged and 
that such was consistent with fibroids.

The post-service medical evidence includes a March 1997 
report from the University of Florida, Jacksonville 
Healthcare, Inc., Department of Obstetrics and Gynecology, 
which listed an impression of, inter alia, myomatous uterus.  
A May 1997 letter from Dr. Michael T. Valley of the 
University of Florida stated that the veteran underwent a 
vaginal hysterectomy and urethropexy with needle suspension 
on April 15, 1997.  He stated that she had diagnoses of 
stress urinary incontinence and myomatous uterus, noting 
that the veteran's uterus was 10-12 weeks size.  Dr. Valley 
also stated that with myomatous uterus and urinary 
incontinence it was the standard of care to offer a 
hysterectomy concomitantly with an incontinence procedure.  

The examiner who conducted a November 2004 VA examination 
indicated in the report that it was his opinion that the 
veteran's stress urinary incontinence developed prior to the 
discovery of her enlarged uterus and fibroids and that, 
therefore, it was probably not connected.  He did state that 
the veteran's uterus became so enlarged that it tended to 
aggravate her stress urinary incontinence, finally requiring 
a hysterectomy and a bladder tack.  This is the converse of 
the facts in the Allen case.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (On appeal from Board disallowance of 
increased rating for residuals of shell fragment wounds, the 
appellant argues that he is entitled to increased disability 
compensation because his service-connected conditions have 
made his life more difficult in his wheelchair (the result 
of his non-service-connected back problem); i.e., he 
complains that his wrist hurts from pushing himself in his 
wheelchair and that his chest wounds cause him pain when 
getting in and out of his wheelchair and while using 
crutches.  The Court finds that the argument is the converse 
of the facts in Allen v. Brown, 7 Vet. App. 439 (1995): that 
non-service-connected injuries are aggravating service-
connected disabilities.  Because section 3.310(a) and Allen 
require that the service-connected condition be the 
causative factor, not the acted-upon factor, they are not 
applicable.)  

Finally, pursuant to the Board's December 2005 remand, the 
veteran was afforded another VA examination in January 2006.  
It is specifically stated in the examination report that the 
examiner reviewed the veteran's claims folder.  It was noted 
that a November 1994 report revealed the uterus to be 
irregular, enlarged, and compatible with fibroids.  While 
remarking that uterine fibroids developed in the military, 
the examiner stated that the cause was unknown.  In this 
regard, he stated that development of uterine fibroids was 
probably not caused by any activity in the military.  The 
examiner stated that it was his opinion that the veteran's 
myomatous uterus, status post total vaginal hysterectomy, 
was not related to her military service.  Additionally, the 
examiner stated that the veteran's myomatous uterus, status 
post total vaginal hysterectomy, was not caused by her 
service-connected stress urinary incontinence.  Nor, the 
examiner stated, was the veteran's myomatous uterus, status 
post vaginal hysterectomy, aggravated by her stress urinary 
incontinence.    

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim.  While acknowledging that he 
noted that uterine fibroids developed in the military, it is 
emphasized that the examiner who conducted the January 2006 
VA examination report stated that the veteran's myomatous 
uterus, status post total vaginal hysterectomy, was not 
related to her military service, was not caused by her 
service-connected stress urinary incontinence, and was not 
aggravated by her stress urinary incontinence.  There is no 
competent countervailing medical opinion of record.  
Accordingly, the veteran's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 
    
The doctrine of reasonable doubt was also considered; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					    II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 VCAA letter 
informed the veteran of what the evidence needed to show in 
order to establish entitlement to secondary service 
connection, as did a December 2005 letter.  The March 2004 
and December 2005 letters, as well as a May 2005 letter, 
informed the veteran of VA's duty to assist her in obtaining 
evidence for her claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 2004 VCAA notice letter 
requested that the veteran send to VA any evidence in her 
possession.   

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decisions were 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  After the December 2005 
VCAA letter was sent to the veteran the claim was 
readjudicated by the AOJ in the July 2006 supplemental 
statement of the case (SSOC).  

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.


ORDER

Service connection for myomatous uterus, status post total 
vaginal hysterectomy, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


